Citation Nr: 0714991	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  03-19 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from September 
1990 to October 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of February 2002 from the 
Muskogee, Oklahoma, Regional Office (RO), of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for fibromyalgia and a 20 percent 
disability evaluation was assigned.  The veteran was notified 
of that decision and she appealed, claiming that her 
disability should be assigned a higher evaluation.

In October 2004, the veteran, along with her husband, 
testified at a video conference hearing before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  38 U.S.C.A. § 7107(c) 
(West 2002).  A transcript of the hearing has been produced 
and is included in the claims folder for review.  Following 
that hearing, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) so that a Supplemental 
Statement of the Case (SSOC) could be produced in accordance 
with 38 C.F.R. § 19.31 (2004).  This occurred in January 
2005.  The claim was returned to the Board.  

After the Board reviewed the claim, it was once again 
determined that it was necessary to remand the claim for the 
purpose of obtaining an up-to-date physical examination of 
the veteran.  Such an examination was required so that the 
Board would have the necessary medical evidence before it 
prior to issuing a decision on the veteran's claim.  As such, 
the claim was remanded in February 2006.  Subsequent to the 
remand, the veteran underwent a VA medical examination in 
June 2006.  The results of that examination were forwarded to 
the AMC which issued a determination in October 2006 that 
granted the veteran's request for an increased evaluation.  
Specifically, in that rating action, the AMC found that the 
medical evidence supported a 40 percent disability evaluation 
for fibromyalgia.  The effective date was determined to be 
the date in which the veteran submitted her claim.  The 
matter has since been returned to the Board for any 
additional action.  

The record reflects that in January 2005 the veteran was 
determined to be unfit for continuation of her participation 
in the VA vocational rehabilitation program.  It may be that 
as a result of that determination, the veteran may be 
eligible for other benefits, such as a total disability 
evaluation based on individual unemployability due to her 
service-connected disabilities.  The veteran is hereby put on 
notice of this possibility and it is up to her to further 
pursue this matter.  See 38 U.S.C.A. § 7722 (West 2002).


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issue addressed in this 
decision.

2.  The evidence of record does not demonstrate that the 
veteran's service-connected fibromyalgia has, in and of 
itself, resulted in frequent hospitalizations or marked 
interference with employment at any time since the effective 
date of the grant of service connection.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 40 
percent for fibromyalgia have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.104, Diagnostic Code 5025 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of notification 
letters sent to her by the agency of original jurisdiction 
(AOJ) and the Appeals Management Center (AMC).  It is noted 
that some of these letters were sent to the veteran after the 
initial AOJ decision.  These letters informed the appellant 
of what evidence was required to substantiate the claim, and 
of her, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

Despite the fact that the notice was provided after the 
original AOJ action, the Board finds that there was a "lack 
of prejudice from improper timing of the notice."  That is, 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim for an 
increased evaluation.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof, including the 
veteran's records from Tri-Care.  As such, the VA obtained 
those records and they have been included in the claims 
folder, available for review.  Given the foregoing, the Board 
finds that the RO has substantially complied with the duty to 
procure the necessary medical records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent a VA examination in June 2006 for the specific 
purpose of determining the severity of her disability.  The 
results of that examination have been included in the claims 
folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The record indicates that the veteran availed herself 
to this opportunity and provided testimony before the Board 
in October 2004.  During that hearing, the appellant told of 
how her fibromyalgia affects her and provided details with 
respect to the symptoms and manifestations produced by the 
disability.  Also, the appellant was given notice that the VA 
would help her obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  During the 
course of this appeal, the appellant and her various 
representatives have proffered documents and statements in 
support of the appellant's claim.  It seems clear that the VA 
has given the appellant every opportunity to express her 
opinions with respect to the issue now before the Board and 
the VA has obtained all known documents that would 
substantiate the appellant's assertions. 

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  However, in view of the decision below that denies an 
initial evaluation in excess of 40 percent for the veteran's 
fibromyalgia, the Court's decision in Dingess/Hartman is moot 
in regard to this issue.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R., Part 4 (2006).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2006) requires that each disability be viewed 
in relation to its history and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2006) requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 (2006) provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does stem for a disagreement with an 
evaluation assigned in connection with the original grant of 
service connection, and as such, the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The Rating Schedule, as revised in May 1996, provides a 
specific diagnostic code and rating criteria for 
fibromyalgia.  See 61 Fed. Reg. 20,438 (May 7, 1996) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5025).  The 
criteria of Diagnostic Code 5025 provide disability ratings 
that range from 10 to 40 percent, dependent upon the 
frequency and duration of exacerbations, based on the whole-
body manifestations of the disorder, including 
musculoskeletal pain and tender points, fatigue, sleep 
disturbance, stiffness, paresthesia, headache, irritable 
bowel symptoms, depression, anxiety, or Raynaud's-like 
symptoms.

As noted above, the veteran has been assigned a 40 percent 
disability evaluation.  The current 40 percent rating is the 
maximum evaluation allowed for fibromyalgia.  This rating 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  This appears to be the veteran's 
situation.  As the veteran is already receiving the highest 
evaluation for this disability, a schedular increase is not 
warranted.  Therefore, any evaluation for the veteran's 
fibromyalgia in excess of 40 percent can only be justified on 
an extraschedular basis.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is:  

A finding that the case presents such an 
exceptional or unusual disability picture 
with such related factors as marked 
interference with employment or frequent 
periods of hospitalization as to render 
impractical the application of the 
regular schedular standards.  

38 C.F.R. § 3.321(b)(1) (2006).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) (2006) is warranted.  In the instant case, 
however, the evidence does not show that the veteran's 
fibromyalgia alone causes interference with employment beyond 
that contemplated in the currently assigned evaluations.  The 
record indicates that the veteran suffers from a number of 
nonservice-connected disabilities, including a psychiatric 
condition, which has severely affected the veteran's 
employment opportunities.  Moreover, the evidence does not 
demonstrate that the fibromyalgia has resulted in the need 
for frequent periods of hospitalization.  The evidence does 
show considerable discomfort in various joints due to 
fibromyalgia, as well as problems with fatigue and insomnia.  
However, such symptomatology is contemplated by the schedular 
criteria of 38 C.F.R. Part 4, Diagnostic Code 5025 2006) and 
therefore cannot be considered to have rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board finds that it is not necessary to 
refer the veteran's claim for an initial evaluation in excess 
of 40 percent for fibromyalgia to the VA Central Office for a 
determination of extraschedular entitlement.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996).

In view of the above, it is apparent that the veteran is 
currently in receipt of the maximum disability rating of 40 
percent assignable for her fibromyalgia.  This 40 percent 
rating has been assigned effective the day in which the VA 
received her claim for benefits - July 28, 2000.  
Accordingly, staged ratings for this disability are not 
warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
fibromyalgia, on appeal from an initial grant of service 
connection, is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


